UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4788


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BENJAMIN ERNEST JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Max O. Cogburn, Jr., District Judge. (1:16-cr-00006-MOC-DLH-1)


Submitted: September 26, 2017                                     Decided: October 4, 2017


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Sandra Barrett, Asheville, North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin Ernest Johnson pled guilty, pursuant to a plea agreement, to Count 2 of

his 4-count indictment to enticing a minor to engage in criminal sexual activity

(“sexting”), in violation of 18 U.S.C. § 2422(b) (2012). Johnson appeals his conviction

and 204-month sentence with counsel raising four issues: (1) Johnson is actually innocent

of the offense in the absence of a sufficient factual basis; (2) the Government

manipulated Johnson’s sentence by taking the case from state prosecutors; (3) the district

court improperly calculated Johnson’s sentence; and (4) Johnson’s sentence is

substantively unreasonable. The Government has filed a motion to dismiss the appeal.

We affirm in part and dismiss in part.

       We review de novo the validity of a waiver of appeal rights and collateral attack

rights, and “will enforce the waiver if it is valid and the issue[s] appealed [are] within the

scope of the waiver. A waiver must be knowing and voluntary. In the absence of

extraordinary circumstances, a properly conducted [Federal] Rule [of Criminal

Procedure] 11 colloquy establishes the validity of the waiver.” United States v. Adams,

814 F.3d 178, 182 (4th Cir. 2016) (citations omitted). We note that the validity of waiver

and Rule 11 hearing are uncontested. We grant the Government’s motion to dismiss

Claims 1, 3, and 4 because the record reveals that Johnson waived his right to appeal

these claims in his plea agreement and these issues fall within the scope of the waiver.

Johnson waived his appellate rights, except for claims of ineffective assistance of counsel

or prosecutorial misconduct.



                                              2
          Regarding Claim 2, Johnson alleges that the federal government manipulated his

sentence by the taking his case from state authorities. First, we note such claims are

treated with skepticism. See United States v. Jones, 18 F.3d 1145, 1154 (4th Cir. 1994)

(“We . . . note our skepticism as to whether the government could ever engage in conduct

not outrageous enough so as to violate due process to an extent warranting dismissal of

the government’s prosecution, yet outrageous enough to offend due process to an extent

warranting a downward departure with respect to a defendant’s sentencing.”). Next,

Johnson does not claim that he was sentenced in a manner that could result in appellate

relief.    See United States v. Thornsbury, 670 F.3d 532, 539 & n.7 (4th Cir. 2012)

(discussing when a court might refuse to enforce a waiver in certain fundamental areas,

“such as challenges claiming a district court exceeded its authority, claiming that a

sentence was based on a constitutionally impermissible factor such as race, or claiming a

post-plea violation of the right to counsel”). Finally, we note, that Johnson admits in his

brief that the state authorities asked federal prosecutors for assistance (Appellant’s Br. at

14), so there is not even an inference of impropriety, much less prosecutorial misconduct.

          Accordingly, we dismiss Claims, 1, 3, and 4, and affirm Johnson’s judgment as his

remaining claim is without merit. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                              3